Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 11/04/20.
	Claims 1-16 are pending with claims 9-16 withdrawn from consideration.
	The IDS statements filed 11/04/20 (2) have been considered.  Initialed copies accompany this action.
	The Terminal Disclaimer filed 11/04/20 is entered/approved.  The nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,461,366 is withdrawn.
	The previous 112, second paragraph, rejection is withdrawn in view of applicant’s amendment and remarks.  Specifically it is clear from the amended language that the carbon phase (greater than 0 to less than about 90 wt%) is continuous throughout the composite materials (e.g. matrix).
The prior art rejection(s) over Aramata et al 9,608,262 B2 is/are withdrawn in view of applicant’s amendment and remarks.  Specifically, the reference does not disclose or fairly suggest the instant carbon phase “substantially continuous the composite material film…”.
The remaining prior art references are maintained with additional disclosure related to the amended claim language detailed below.

Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yamashita et al 2015/0325848 A1.
It is noted that the instant claims have been amended to recite “…wherein at least one of the one or more carbon phases is a substantially continuous phase throughout the composite material film and the silicon carbide is between the silicon particles and the one or more types of carbon phases”.
The examiner notes that such is defined/described at para 0044 of the specification.  From the instant description, it appears that the carbon continuous phase may be the same carbon present as part of the mixture (with SiC) of the surface coating.  See, for example, para 0063-0064 and Fig 2 of the instant specification.
Yamashita et al discloses electrode material comprising core particles of silicon (5 nm to 100 nm) coated with a coating layer of carbon (Abstract; 0028). The reference additionally teaches low amounts of silicon carbide occur naturally from atmosphere oxidation (0033), and that SiO is present in the particles (Table 1). The reference additionally teaches the carbon matrix phase (e.g. hard carbon) capable of 
The reference is anticipatory.
Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Park et al 2011/0177393 A1 or Anderson et al (10,461,366).
As above, it is noted that the instant claims have been amended to recite “…wherein at least one of the one or more carbon phases is a substantially continuous phase throughout the composite material film and the silicon carbide is between the silicon particles and the one or more types of carbon phases”.  The examiner notes that such is defined/described at para 0044 of the specification.  From the instant description, it appears that the carbon continuous phase may be the same carbon present as part of the mixture (with SiC) of the surface coating.  See, 
Park discloses materials and methods of forming composite materials are provided. The composite materials described herein can be utilized as an electrode material for a battery. In certain embodiments, the composite material includes greater than 0% and less than about 90% by weight silicon particles, and greater than 0% and less than about 90% by weight of one or more types of carbon phases. At least one of the one or more types of carbon phases can be a substantially continuous phase. The method of forming a composite material can include providing a mixture that includes a precursor and silicon particles, and pyrolyzing the precursor to convert the precursor into one or more types of carbon matrix phases to form the composite material. (Abstract; 0037; 0042-0043; examples). The reference additionally teaches that the silicon particles may be coated with silicon carbide (0044). The amounts disclosed in the reference meet the claimed "greater than 0 to less than about 90%", "self-supported", and "pure silicon" (0037; 0043). The reference specifically or inherently meets each of the claimed limitations.
Anderson discloses self-supporting composite electrode film. The composite material film has greater than 0% and less 
The reference are anticipatory.
Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over either Yamashita et al 2015/0325848 A1, Park et al 2011/0177393 A1 or Anderson et al (10,461,366).
Each reference is relied upon as set forth above.
With respect to dependent claim 3, the examiner respectfully submits that the skilled artisan would have found the use of high purity materials (i.e. 90% or more) an obvious selection as such would result in consistent electrical and optical characteristics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 22, 2021